Citation Nr: 0826218	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-20 852	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral flexion 
contractures of the knees.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral flexion 
contractures of the elbows. 

3.  Entitlement to service connection for arthritis of the 
knees.

4.  Entitlement to service connection for bone spurs of the 
elbows.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 15, 1977, to September 26, 1977.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2005 rating decision by the Milwaukee, Wisconsin VA 
Regional Office (RO).  In April 2008, a Travel Board hearing 
was held before the undersigned.  A transcript of this 
hearing is of record.  At the hearing, the veteran was 
granted a 90-day abeyance period for the submission of 
additional evidence.  That period of time has lapsed, and no 
additional evidence has been received.  Hence, the claims 
will be considered on the basis of the current record.

The Board notes that, as the claims of entitlement to service 
connection for bilateral flexion contractures of the knees 
and bilateral flexion contractures of the elbows were the 
subjects of a final June 1994 rating decision, those claims 
must be adjudicated on the basis of whether new and material 
evidence has been submitted to reopen the claims.  With 
respect to the veteran's contention that his current 
arthritis of both knees and bone spurs of both elbows are 
related to his military service, the Board notes that these 
claims were not previously adjudicated by the RO (in June 
1994 or any other time).  Therefore, those claims must be 
considered de novo.  The issues on appeal are characterized 
accordingly.

The issues of entitlement to service connection for arthritis 
of the knees and bone spurs of the elbows are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action is 
required on his part.




FINDINGS OF FACT

1.  An unappealed June 1994 rating decision denied service 
connection for constitutional or developmental disabilities 
of the bilateral knees and elbows on the basis that such 
disabilities had pre-existed service and were not aggravated 
beyond their natural progression during service.

2.  Evidence received since the June 1994 decision does not 
tend to show that the veteran's constitutional or 
developmental disabilities of the bilateral knees and elbows 
were aggravated beyond their natural progression during 
service, does not relate to an unestablished fact necessary 
to substantiate the claims, and does not raise a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim seeking service connection for bilateral flexion 
contractures of the knees may not be reopened.  U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) 
(2007).

2.  New and material evidence has not been received, and the 
claim seeking service connection for bilateral flexion 
contractures of the elbows may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With respect to the claims to reopen, a March 2005 letter 
(prior to the rating on appeal) provided the appellant notice 
of the evidence needed to support his claims, and advised him 
of his and VA's responsibilities in the development of the 
claims.  He was also provided notice of the specific evidence 
needed to reopen the claims seeking service connection for 
bilateral flexion contractures of the knees and elbows (see 
Kent v. Nicholson, 20 Vet. App. 1 (2006)).  He had ample 
opportunity to respond to his notice letter and participate 
in the adjudicatory/appeal process.

Regarding VA's duty to assist, the appellant's service 
medical records (SMRs) have been obtained.  All evidence 
constructively of record (VA records) has been secured.  The 
appellant has not identified any pertinent evidence that is 
outstanding.  Evidentiary development in this matter is 
complete to the extent possible.

II.  Claims to Reopen

Generally, when the RO denies a claim, and the veteran does 
not appeal the denial, such determination is final, and the 
claim may not thereafter be reopened and allowed based on the 
same record.  38 U.S.C.A. § 7105(c).  However, under 
38 U.S.C.A. § 5108, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran served on active duty from August 15, 1977 to 
September 26, 1977.  His SMRs show that he was seen on 
September 6, 1977, with complaints of not being able to 
straighten his arms or legs.  The examiner opined that the 
appellant had congenital deformities that existed prior to 
service.  A record of September 13, 1977, Medical Board 
Proceedings notes findings of bilateral knee and elbow 
flexion contractures that existed since birth and were not 
aggravated by service.  He was placed on permanent profile.  
The SMRs are silent for any injury, trauma, or treatment for 
his knees or elbows.

In March 1994, the appellant submitted a claim of service 
connection for bilateral knee and elbow disabilities.

By unappealed rating decision in June 1994, service 
connection for bilateral knee and elbow flexion contractures 
(characterized as constitutional or developmental 
disabilities of the bilateral knees and elbows) was denied on 
the basis that such disabilities pre-existed service and were 
not aggravated beyond their natural progression during 
service.

Evidence received since the June 1994 rating decision 
includes: VA and private treatment records dated from 1987 to 
2006; a December 2006 VA examination report; and testimony 
provided by the veteran during July 2007 and April 2008 
hearings.  Because the appellant's claim was previously 
denied based on a finding that his pre-existing bilateral 
knee and elbow flexion contractures were not aggravated 
beyond their natural progression during service, for evidence 
to be new and material, it would have to indicate that any 
increase in severity of these disabilities during service was 
beyond the natural progression of the disabilities.

The majority of the VA and private medical records added to 
the claims file since June 1994 refer to disabilities not 
herein at issue.  In addition, the remaining records show 
ongoing treatment for knee and elbow pain.  None of the 
medical records tend to show an increase in severity of 
bilateral knee or elbow flexion contractures during service 
beyond the natural progression of the disabilities.  As the 
medical evidence received since June 1994 does not relate 
(positively) to the unestablished facts necessary to 
substantiate the claims or raise a reasonable possibility of 
substantiating the claims, it cannot serve to reopen the 
claims.

The December 2006 VA examination report notes diagnoses of 
bilateral knee and elbow flexion contractures.  The VA 
examiner opined that the appellant:

Enters the service with a normal 
examination.  However, within a few weeks 
of entering the service, he is noted to 
have bilateral knee and elbow flexion 
contractures.  The medical board at that 
time ruled these to be preexisting and 
not aggravated by service.  I agree with 
the opinions rendered by the medical 
board.  It is unlikely that these were 
caused or aggravated by the service.  It 
is more likely than not that these were a 
preexisting condition.  These findings 
were likely missed on the entrance 
examination.  The findings are rather 
subtle.  They have been stable over the 
past 30 years, since leaving the service.

As this evidence does not relate (positively) to the 
unestablished facts necessary to substantiate the claims or 
raise a reasonable possibility of substantiating the claims, 
it cannot serve to reopen the claims.

Additionally, the appellant's arguments that he did not have 
any knee or elbow disabilities prior to service during 
service do not suffice to raise a reasonable possibility of 
substantiating his claims.  Untalan v. Nicholson, 20 Vet. 
App. 467 (2006) (finding that new arguments based on evidence 
already of record at the time of a previous decision do not 
constitute new and material evidence).  The appellant has not 
submitted (or identified for VA to secure) new competent 
(medical) evidence that the conditions did not pre-exist 
service and his arguments that he did not experience problems 
with his knees or elbows until service are not material to 
establishing that his conditions did not pre-exist service or 
that they increased in severity beyond the natural progress 
of the disabilities during service.  While these statements 
are presumed credible in a claim to reopen, it is beyond his 
competence as a layperson to render an opinion regarding 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Where, as here, resolution of the 
issue on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claims seeking service connection 
for bilateral flexion contractures of the knees and elbows 
are not met.  The new evidence does not relate to 
unestablished facts necessary to substantiate the claims, 
does not raise a reasonable possibility of substantiating the 
claims, and is not material.  Hence, the preponderance of the 
evidence is against the appellant's claims to reopen and they 
must be denied.


ORDER

The appeal to reopen a claim of service connection for 
bilateral flexion contractures of the knees is denied. 

The appeal to reopen a claim of service connection for 
bilateral flexion contractures of the elbows is denied.


REMAND

As noted above, by rating decision in June 1994, the RO 
denied service connection for bilateral knee and elbow 
flexion contractures (characterized as constitutional or 
developmental disabilities of the bilateral knees and 
elbows).  The appellant did not appeal this decision, and it 
became final.  In March 2005, the appellant submitted a claim 
seeking service connection for bilateral knee and elbow 
disabilities.  In a June 2005 rating decision, the RO noted 
that a final rating decision in June 1994 denied service 
connection for bilateral knee and elbow disabilities.  The RO 
also noted that final rating decisions may not be reopened 
without new and material evidence.  The RO ultimately 
reopened the appellant's claims of service connection for 
bilateral knee and elbow disabilities, but denied the claims 
on the merits, stating that the veteran's bilateral knee and 
elbow flexion contractures had pre-existed service and were 
not aggravated beyond their natural progression during 
service..  See October 2007 SSOC.  

The Board notes that the appellant is also claiming (as a 
part of his March 2005 claim) service connection for 
arthritis of the knees and bone spurs of the elbows.  There 
has been no prior final denial of a claim of service 
connection for these disabilities.  The June 1994 rating 
decision addressed only constitutional or developmental 
disabilities (flexion contractures) of the bilateral knees 
and elbows, and did not address arthritis or bone spurs; 
therefore, finality did not attach as to arthritis or bone 
spurs.  Therefore, these matters on appeal have been 
characterized to reflect that they address original claims of 
service connection, and require de novo adjudication.

With respect to the claims of service connection for 
arthritis of the knees and bone spurs of the elbows, the 
Board notes that there is nothing in the record that 
satisfies the notification requirements of the VCAA.  

The Board regrets any further delay in these matters.  
However, existing law and regulations mandate a return of 
this file to the RO for due process consideration once again.

Therefore, the case is REMANDED to the RO for the following:

1.  Regarding the appellant's claims of 
service connection for arthritis of the 
knees and bone spurs of the elbows, the 
RO should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
The RO should also provide the appellant 
notice regarding disability ratings and 
effective dates of awards in accordance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO should then 
undertake all appropriate development 
suggested by the appellant's response, to 
include ordering any examinations or 
obtaining any medical opinions deemed 
necessary.

2.  The RO should then re-adjudicate the 
claims on de novo review.  If either 
remains denied, the RO should issue an 
appropriate SSOC and provide the 
appellant and his representative the 
opportunity for response.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


